 


114 HR 1412 IH: Arizona Borderlands Protection and Preservation Act
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1412 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mr. Salmon (for himself, Mr. Franks of Arizona, Mr. Schweikert, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To achieve border security on certain Federal lands along the Southern border. 
 
 
1.Short titleThis Act may be cited as the Arizona Borderlands Protection and Preservation Act. 2.DefinitionsIn this Act: 
(1)Border securityThe term border security means— (A)the functioning and operational capability to conduct continuous and integrated manned or unmanned, monitoring, sensing, or surveillance of 100 percent of Southern border mileage or the immediate vicinity of the Southern border; and 
(B)the apprehension or turn back of not fewer than 90 percent of illegal entries across the Southern border during a fiscal year. (2)Federal landsThe term Federal lands includes all land under the control of the Secretary concerned that is located within the Southwest border region in the Tucson and Yuma sectors of United States Border Patrol along the Southern border. 
(3)SecretaryThe term Secretary means the Secretary of Homeland Security. (4)Secretary concernedThe term Secretary concerned means— 
(A)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and (B)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior. 
(5)Southern borderThe term Southern border means the international border between the United States and Mexico. 3.Support for border security needs (a)In generalTo achieve border security on Federal lands— 
(1)the Secretary and the Secretary concerned, notwithstanding any other provision of law, shall provide U.S. Customs and Border Protection personnel with immediate access to Federal lands for security activities, including— (A)routine motorized patrols; and 
(B)the deployment of communications, surveillance, and detection equipment; and (2)the Secretary concerned may provide education and training to U.S. Customs and Border Protection personnel on the natural and cultural resources present on individual Federal land units. 
(b)Intermingled State and private landSubsection (a) shall not apply to any private or State-owned land within the boundaries of Federal lands.  